Citation Nr: 1223152	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  05-01 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at Law


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1971 to February 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio which denied, in pertinent part, a claim of entitlement to service connection for a nervous disorder.  The Veteran perfected an appeal of that rating determination to the Board.  

In an April 2007 decision, the Board denied the claim which was recharacterized as entitlement to service connection for an acquired psychiatric disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2008 Order, the Court granted a Joint Motion for Remand (JMR) by VA's Secretary and the Veteran, through his representative (Mark R. Lippman), and remanded the Board's decision for action consistent with the motion.  In a February 2010 decision, the Board readjudicated and denied the claim.  The Veteran appealed the decision to the Court.  In November 2011, the Court issued a memorandum decision, vacated the Board's decision, and remanded the matter to the Board for further proceedings consistent with its decision.  The case was subsequently returned to the Board.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

As noted above, this claim was the subject of a prior JMR in which the parties agreed that the Board's statement of reasons and bases was inadequate on grounds other than the ground that has formed the basis for the current remand from the Court.  In the current November 2011 memorandum decision, the Court observed that the February 2010 Board relied on an August 2005 VA examination (which the Board also relied on in the vacated April 2007 decision.)  The Court noted that the VA examiner discussed the Veteran's lengthy history of psychiatric symptomatology and treatment, and concluded that those symptoms were inconsistent except for a personality disorder.  The Court recognized that the VA examiner ultimately concluded that the Veteran did not suffer from an Axis I psychiatric disorder.  The Court, however, found that the VA examiner "failed to discuss numerous medical records reflecting a long history of treatment for schizophrenia and bipolar disorder" and "failed to discuss a March 2010 VA psychiatric evaluation wherein the examiner opined that the [Veteran's] psychosis may be related to his in-service head trauma."  (Emphasis added).  [While the Court referenced a March 2010 evaluation, which follows the Board's February 2010 decision, it appears the Court meant to refer to a March 2004 evaluation in which the examiner provided several Axis I diagnoses including "organic disorder:  dementia post head injury vs. other medical condition."]  The Court then maintained that "[i]n light of the examiner's apparent failure to consider that potentially relevant evidence, the Court holds that her opinion was not 'fully informed' and the Board erred in relying upon it."     

Given the Court's findings, the Board will obtain another VA medical opinion to ascertain the etiology of the Veteran's psychiatric disorder. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to provide the names and locations of any private and VA medical provider who has treated him for any psychiatric disorder since 2002.  For any identified private medical provider, ask the Veteran to provide any authorization form(s) required to obtain his treatment reports.  Also, obtain all relevant medical reports from any identified VA medical facility.

2.  After completing the above directive, schedule the Veteran for an appropriate examination by a psychiatrist to identify any acquired psychiatric disorder present, to determine the nature of any acquired psychiatric disorder, and to provide an opinion on the likelihood that any such disorder is related to service.  The claims file must be reviewed by the psychiatrist and the examination report must reflect that such review occurred.  

The psychiatrist must opine as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any identified acquired psychiatric disorder is related to the Veteran's military service, to include as due to in-service head trauma in 1973.  The psychiatrist must discuss relevant evidence to include specific reference to the following:  (1) Dr. J.G.'s May 1980 report; (2) Social Security Administration records dated in 2002; (3) February 2002 hospitalization; (4) VA treatment records (Dr. R.S. and Dr. H.G.) dated in 2000, 2001, and 2003; and (5) March 2004 VA psychiatric assessment.  

The psychiatrist must provide a clinical rationale for all opinions expressed.  

3.  Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


